Citation Nr: 0920065	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-37 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the Veteran filed a timely substantive appeal 
regarding the claim of service connection for a bilateral eye 
disability, stemming from an October 2004 rating decision.


REPRESENTATION

Appellant represented by:	D.L., Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel
NTRODUCTION

The Veteran had active service from July 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which determined that the Veteran 
had not timely appealed a claim stemming from an October 2004 
rating decision.

In the October 2004 rating decision, the RO denied service 
connection for "retinal detachment, repaired right eye, 
peripheral degeneration left eye, and cataracts claimed as 
eye condition."  The issue as characterized on page 1 of 
this decision- service connection for a bilateral eye 
disability-includes retinal detachment, peripheral 
degeneration, and cataracts.

The Veteran testified before the undersigned Veterans Law 
Judge in December 2008.  A copy of the transcript of this 
hearing has been associated with the claims file.

The Veteran requested a Board hearing in his substantive 
appeal regarding the merits of the claim.  Such a hearing was 
scheduled thereafter; he presented testimony before the 
undersigned in December 2008 regarding the issue of 
timeliness and the underlying merits of the claim.  

As discussed below, in the instant decision, the Board finds 
that the Veteran's substantive appeal was timely.  The issue 
of service connection for a bilateral eye disability, on the 
merits, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The RO issued the rating decision denying service 
connection for a bilateral eye disability on October 6, 2004.
2.  The Veteran submitted a timely notice of disagreement, 
received on October 15, 2004.

3.  The claims file indicates that a statement of the case 
was marked as sent on March 22, 2005.

4.  The Veteran has substantiated his contention that he did 
not receive the statement of the case until April 17, 2006.  

5.  The RO received his substantive appeal (VA Form 9) on 
April 17, 2006, which was the same day that he was issued a 
copy of the statement of the case.


CONCLUSION OF LAW

An appeal has been perfected with respect to the claim for 
service connection for a bilateral eye disability that was 
denied by an October 2004 RO decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 
20.304, 20.305 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has considered the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002), as the law relates 
to this case.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Herein, 
the Board finds the current record is sufficient to 
substantiate that the Veteran perfected his claim for service 
connection for a bilateral eye disability.  Given the full 
grant of the issue addressed by the Board in this decision, 
it is not necessary to address the RO's efforts to comply 
with the VCAA with respect to this aspect of the claim.

Factual Background, Law and Regulations and Analysis

The Board notes that an appeal consists of a timely filed 
notice of disagreement in writing and, after the issuance of 
a statement of the case, a timely filed substantive appeal.  
See 38 C.F.R. § 20.200.  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  As a general 
rule, a substantive appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal of any 
issue adjudicated by the RO.  See 38 C.F.R. § 20.302.  If an 
appeal is not perfected within the time specified by the 
regulation, the RO's determination becomes final.  38 
U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  38 U.S.C.A. § 5108.

The RO denied service connection for a bilateral eye 
disability.  The RO recorded that this decision was issued on 
October 6, 2004.  The Veteran submitted his notice of 
disagreement on October 15, 2004.  See 38 C.F.R. § 20.201.

The statement of the case was marked as sent on March 22, 
2005.  The RO received his substantive appeal (VA Form 9) on 
April 17, 2006.  Thus, the RO recorded the substantive appeal 
as having been received more than a year after the statement 
of the case was issued.  Ordinarily, this would indicate that 
the substantive appeal was untimely.

The Veteran has contended that he did not receive the 
statement of the case until obtaining it, in person, from the 
RO on April 17, 2006.  Thus, he has asserted that he filed 
the substantive appeal on the same day that he received the 
statement of the case.

In support of this contention, the Veteran and his agent have 
testified, in detail, regarding the Veteran's many calls to 
the RO about the status of his appeal prior to April 17, 
2006.  He testified that he was informed during these calls 
that the claim was pending.  Thus, he asserts that he was 
informed that the claim was pending many months after the RO 
has indicated the statement of the case was issued.  

There is no evidence that the statement of the case was 
returned as undeliverable. The United States Court of Appeals 
for Veterans Claims (Court) has held that "[t]he presumption 
of regularity supports the official acts of public officers 
and, in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case 
dealt with regularity in procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that a statement of an appellant, standing alone, is not 
sufficient to rebut the presumption of regularity in RO 
operations. 

In this case, review of the claims file substantiates the 
contention that the Veteran has zealously pursued his appeal, 
including filing documents usually within a few days of being 
notified.  The Veteran has credibly testified that he filed 
the substantive appeal as soon as he had received a copy of 
the statement of the case.  The Veteran's testimony is 
confirmed by findings in the record.  Further, the Board is 
cognizant of the recent decision in Percy v. Shinseki, 2009 
WL 1027537 (April 17, 2009), wherein the Court determined, in 
essence, that the late filing of a substantive appeal was not 
a jurisdictional bar to review by the Board.  Under these 
circumstances, the Board finds that the Veteran's substantive 
appeal was timely filed, thereby perfecting his appeal of the 
claim for service connection for a bilateral eye disability.  

In view of the foregoing, the claim for service connection 
for a bilateral eye disorder must be adjudicated on a de novo 
basis.  As explained in the remand below, however, prior to 
adjudication upon the merits, the Board finds that, as 
contended by the Veteran's agent, additional development is 
required.  See 38 C.F.R. § 19.9 (2008).  


ORDER

An appeal has been perfected with respect to the claim for 
service connection for a bilateral eye disability.  The 
appeal is granted to this extent only.


REMAND

The Veteran contends that he has bilateral eye disabilities 
due to service.  He specifically asserts that exposure to gas 
during basic training led to aggravation of eye disabilities.  
In this regard, both the Veteran and his agent have asserted 
that he had a pre-existing eye disability that was aggravated 
by service.

Review of the service treatment records reveals that the 
Veteran reported a history of eye trouble at the time of a 
July 1966 entrance report of medical history and a February 
1969 separation report of medical history.  In the entrance 
report of medical history, the Veteran wrote that when he was 
12 he was advised by his optometrist to have a sty removed 
from his eyelid and noted that he had eye irritations.  He 
indicated that he did not have the surgery.  The clinician 
adding notes to this record reported that the Veteran wore 
glasses.

Upon a July 1963 pre-induction examination, the Veteran's 
visual acuity was recorded as 20/200 in both eyes, 
correctable to 20/20.  The July 1966 report of medical 
examination, completed at the time of induction in service, 
records the clinical eye examination as normal, with no 
notation regarding a sty or disability related to eye 
irritations.  The Veteran's visual acuity was recorded as 
20/400 in each eye at that time but such was correctable to 
20/20, bilaterally.  The February 1969 report of medical 
examination, completed at the time of discharge, documents 
that the clinical eye evaluation was normal.  The Veteran was 
noted to wear glasses; his visual acuity was not tested.

Although the Veteran was noted to have reduced visual acuity 
at the time of the entrance examination, there is no evidence 
of an underlying acquired eye disease or injury.  As the 
Veteran's vision was corrected to 20/20 or normal with lenses 
(glasses), it is apparent that his loss of visual acuity was 
due to a refractive error.  Congenital or developmental 
defects, to include refractive errors of the eye, are not 
diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c) (emphasis added).  See 
also Winn v. Brown, 8 Vet. App. 510 (1996).  Further, there 
is no evidence of treatment for an eye disability at any time 
during service.  In these circumstances, the Board finds that 
the Veteran did not have an eye disability upon entrance into 
service.  The question remains whether there is a duty to 
provide an examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008). 

Post-service medical records document significant eye 
treatment.  In this regard, a September 1979 operation report 
documents that the Veteran had right eye retinal detachment 
and lattice degeneration of the left eye, which was more than 
9 years after service.  A September 2005 letter from a 
private eye doctor documents that the Veteran had diagnoses 
of peripheral retinal degeneration with old retinal 
detachment in the right eye and cryo in the left eye, and 
mild pigmentary changes in the macula of the right eye.  
Glaucoma was also suspected.  Thus, there is evidence of a 
current eye disability.  However, there is no medical 
evidence or competent opinion linking a current eye disorder 
to any incident of service.

In view of the forgoing, to include the Veteran's allegation 
of exposure to gas while on active duty and the medical 
evidence of current acquired eye disorders, the Board finds 
that the appeal should be remanded in order to obtain a VA 
examination.  In the examination report, the examiner should 
provide an opinion regarding whether any currently diagnosed 
eye disability began during service or is causally linked to 
claimed exposure to gas during basic training.  Id.; See also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As the appeal is remanded, the Board finds that the Veteran 
should also be issued an additional notification letter to 
ensure compliance with the VCAA.  Although the Veteran has 
been provided multiple letters during the pendency of this 
appeal, he should be provided an additional letter to clarify 
that the issue is service connection for a bilateral eye 
disability, on the merits.  This letter should inform the 
Veteran of the evidence and information needed to establish a 
disability rating and an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Further, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for the claim on appeal 
should be obtained and made part of the claims file.  
38 C.F.R. § 3.159(c)(1)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the Veteran of the evidence needed to 
substantiate the underlying claim for 
service connection for a bilateral eye 
disability.  Specifically, the letter 
should: (a) inform the Veteran about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection; (b) inform 
the Veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the Veteran about the 
information and evidence the Veteran is 
expected to provide.  
Further, the AMC/RO should provide the 
Veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability rating and an 
effective date for the benefit sought as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for the claim on appeal should be 
obtained and made part of the claims 
file.

3.  The Veteran should be scheduled for a 
VA eye examination.  The claims file 
should be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
studies deemed necessary, the eye 
examiner should provide an answer to the 
following:  

Is it at least as likely as 
not (50 percent or greater 
degree of probability) that 
any currently diagnosed eye 
disability (of either eye) 
began during service or is 
causally linked to any 
incident of active duty, to 
include exposure to gas during 
basic training?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Thereafter, the Veteran's claim for 
service connection for a bilateral eye 
disability must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
the benefit sought on appeal remains 
denied, the Veteran and his agent must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The purposes of this remand are to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


